DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of layers” and “fluid absorbing layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  Line 3 recites “providing material to be lifter;” (emphasis added).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knouse (US 10,625,986).
Knouse discloses;
Claim 1. A lifting sling apparatus comprising: a base layer (102) comprising a fabric (Col. 3, Ln. 44-47); 
a first webbing strap (104) having a first segment stitched along its length (Knouse discloses “104 may be attached to the supporting structure 102 using any suitable method” and discloses the use of stitching for fastening, Col. 3 Ln. 44-64) to the base layer and extending from a first side (annotated Fig. 2) of the base layer to a second side (annotated Fig. 2) of the base layer, the first webbing strap extending outwardly from the second side of the base layer and looping back to the base layer to form a first sling loop (Fig. 2), 
Claim 2. The lifting sling apparatus of claim 1 wherein the base layer is made from a woven synthetic material (Col. 3 Ln. 44-47).  
Claim 3. The lifting sling apparatus of claim 2 wherein the base layer is made from polypropylene or polyester (Col. 3 Ln. 44-47).  
Claim 5. The lifting sling apparatus of claim 1 wherein the base layer comprises a fluid absorbing layer (Knouse discloses the base layer may be made of cotton fibers, which is understood to have fluid absorbing properties) (Col. 3 Ln. 44-47).  
Claim 6. The lifting sling apparatus of claim 1 further comprising a second webbing strap (104) having a first segment stitched along its length to the base layer and extending from a third side (annotated Fig. 2) of the base layer to a fourth side (annotated Fig. 2) of the base layer, the second webbing strap extending outwardly from the fourth side of the base layer and looping back to the base layer to form a third sling loop (Fig. 2), the second webbing strap further having a second segment stitched along its length to the base layer and extending from the fourth side of the base layer to the third side of the base layer, the second webbing strap further extending outwardly from the third side of the base layer and looping back to the base layer to form a fourth sling loop (Fig. 2).  
Claim 7. The lifting sling apparatus of claim 6 wherein the first segment of the first webbing strap overlaps and is stitched to the first and second segments of the second webbing strap, the second segment of the first webbing strap overlaps and is stitched to the first and second segments of the second webbing strap (Knouse shows all four strap segments overlapping each other, and discloses stitching as a method of fastening 104 to 102) (Col. 3 and Fig. 2).  
Claim 18. The lifting sling apparatus of claim 6 wherein the first sling loop, the second sling loop, the third sling loop, and the fourth sling loop are configured to be lifted forming an interior compartment for holding material therein (Fig. 3).  
Claim 20. A method of lifting material comprising the steps of: providing the lifting sling apparatus of claim 6; providing material to be lifted (14); placing the material on the base layer; lifting the first sling loop, the second sling loop, the third sling loop and the fourth sling loop forming an interior compartment; and holding the material within the interior compartment (Col. 4 and Fig. 1-3).  
Claim 17. The lifting sling of claim 1 wherein the first sling loop and second sling loop are configured to be lifted forming an interior compartment for holding material therein (Fig. 3).  
Claim 19. A method of lifting material comprising the steps of: providing the lifting sling apparatus of claim 1; providing material to be lifted (14); placing the material on the base layer; lifting the first sling loop and the second sling loop forming an interior compartment; and holding the material within the interior compartment (Col. 4 and Fig. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knouse in view of Chavez (US 5,978,989).
Knouse is silent to;
Claim 4. The lifting sling apparatus of claim 1 wherein the base layer comprising a plurality of layers.  
Claim 8. The lifting sling apparatus of claim 1 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer.  
Claim 9. The lifting sling apparatus of claim 1 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer; and a fourth webbing strap extending from the third side of the base layer to the opposing fourth side of the base layer and stitched along its length to the base layer.  
Claim 11. The lifting sling apparatus of claim 7 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer: and a fourth webbing strap extending from the third side of the base layer to the opposing fourth side of the base layer and stitched along its length to the base layer.
Claim 10. The lifting sling apparatus of claim 6 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer.  
Claim 12. The lifting sling apparatus of claim 1 further comprising: a first webbing strap short loop () extending from a fifth side of the base layer; and a second webbing strap short loop () extending from a sixth side of the base layer.  
Claim 13. The lifting sling apparatus of claim 12 further comprising: a third webbing strap short loop extending from a seventh side of the base layer; and a fourth webbing strap short loop extending from an eighth side of the base layer.  
Claim 15. The lifting sling apparatus of claim 13 wherein the first webbing strap short loop comprises a first webbing strap segment stitched along its length to the base layer, wherein the second webbing strap short loop comprises a second webbing strap segment stitched along its length to the base layer, wherein the third webbing strap short loop comprises a third webbing strap segment stitched along its length to 
Claim 14. The lifting sling apparatus of claim 12 wherein the first webbing strap short loop comprises a first webbing strap segment stitched along its length to the base layer, and wherein the second webbing strap short loop comprises a second webbing strap segment stitched along its length to the base layer.
	Regarding Claims 4 and 8-11, Chavez discloses a lifting sling (2) comprised of a base layer (4) having four sides (right and left 6, 8, and 10) and webbing straps (24) and sling loops (14), and further teaches the base layer comprised of a plurality of layers (Col. 5, Ln. 4-5) with padding material between the plurality of layers, and additional webbing straps (24) extending from one side (left-hand 6) to an opposite side (right-hand 6) (Fig. 1), and further teaches additional configurations of additional webbing straps (24) for providing axial support and load distribution (Col. 3-5 and Fig. 1 and 8-9).
	Therefore, in view of Chavez’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Knouse’s base layer to include a plurality of layers so that a padding material could be placed in between, and to have modified Knouse’s lifting sling to include third and fourth webbing straps extending between different sides to provide axial support and load distribution.
	Regarding Claims 12-15, Chavez teaches first, second, third, and fourth webbing strap short loops (loops securing plurality of 26 and plurality of 28) with each of the short loops extending from a respective side (interpreting each attachment region of respective 26 and 28 as a different side of the outer perimeter), a plurality of strap segments (30) (Col. 5 and Fig. 1).
Therefore, in view of Chavez’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Knouse’s lifting sling to include first, second, third, and fourth webbing strap short loops attached to respective fifth, sixth, seventh, and eighth .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knouse in view of Cathcart (EP 1,266,848).
Knouse is silent to;
Claim 16. Knouse does not recite the base layer is in the shape of an octagon.  
	However, Cathcart discloses a lifting sling (12) having a base layer (1), and further discloses the base layer is in the shape of an octagon, and a loop lifting attachment at the eight corners of the octagon (Par. 0028 and Fig. 1).
	Therefore, in view of Cathcart’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Knouse’s base layer shape to be an octagon to increase the number of corners (and lifting points) of the lifting sling.


    PNG
    media_image1.png
    482
    658
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652